Citation Nr: 0900254	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  98-17 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a psychiatric disorder.  

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a right foot disorder to include pes planus 
and plantar callosities.  

3.  Entitlement to service connection for a chronic skin 
disorder to include a bilateral hand rash.  

4.  Entitlement to service connection for chronic irritable 
bowel syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

The veteran and J. B.


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from November 1980 to June 
1982.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the New York, New York, Regional Office (RO) which, in 
pertinent part, determined that the veteran's claim of 
entitlement to service connection for a chronic skin disorder 
to include a bilateral hand rash was not well-grounded and 
denied the claim.  In April 2000, the RO determined that new 
and material evidence had not been received to reopen the 
veteran's claims of entitlement to service connection for 
both a psychiatric disorder and pes planus; determined that 
the veteran had not submitted a well-grounded claim of 
entitlement to service connection for chronic irritable bowel 
syndrome; and denied that claim.  In October 2002, the RO 
denied service connection for chronic post-traumatic stress 
disorder (PTSD).  

In April 2004, the RO reviewed the veteran's entitlement to 
service connection for both a chronic skin disorder to 
include a bilateral hand rash and chronic irritable bowel 
syndrome on the merits and again denied the claims.  In June 
2005, the RO determined that new and material evidence had 
been received to reopen the veteran's claim of entitlement to 
pes planus; granted service connection for left fifth 
metatarsal fracture residuals with metatarsalgia; assigned a 
10 percent evaluation for that disability; and denied service 
connection for right foot pes planus with plantar 
callosities.  In November 2005, the veteran was afforded a 
hearing before the undersigned Veterans Law Judge sitting at 
the RO.  

In September 2006, the Board remanded the veteran's claims to 
the RO for additional action.  The case returned to the Board 
in February 2008.  However, in March 2008, the veteran 
submitted additional evidence to the Board.  He has waived RO 
consideration of this evidence, so the Board can proceed.

Before proceeding, the Board would like to clarify that an 
issue is not on appeal.  In his April 2000 notice of 
disagreement, the veteran wrote "nervous condition post 
stress syndrome."  In response, the RO sent him a letter in 
July 2000 inquiring as to whether it was his intent to file a 
claim for service connection for post-traumatic stress 
disorder (PTSD) or he was referring to the "nervous 
condition" claim he had appealed.  In July 2000, the veteran 
responded that he was filing a claim for service connection 
for PTSD.  That claim was then denied in an October 2002 
rating decision.

Although PTSD is a psychiatric disorder, that claim is not 
before the Board for the following reasons.  The October 2002 
rating decision was the first time such a claim had been 
considered by VA.  The veteran had already perfected his 
appeal in June 2000 as to whether new and material evidence 
had been received to reopen the previously denied claim of 
service connection for a "nervous condition."  The veteran 
did not express any disagreement with the October 2002 denial 
of PTSD.  His actions, as well as those of VA, since that 
denial have not implied that the PTSD claim was in any way 
part of the psychiatric disability claim now on appeal.  For 
example, at his two hearings in 2005, neither the veteran nor 
his representative raised the question of service connection 
for PTSD, and neither the RO hearing officer nor the 
undersigned led the veteran to believe such a claim was part 
of his appeal.  None of the representative's written briefs 
to the Board have argued that a PTSD claim is part of the 
current appeal or argued the merits of such a claim.  None of 
the supplemental statements of the case provided to the 
veteran since the October 2002 rating decision have discussed 
PTSD or otherwise implied this issue was part of the 
psychiatric disability claim now on appeal.  

Therefore, the Board has no jurisdiction to consider any 
claim of service connection for PTSD.  If the veteran wishes 
to petition the RO to reopen this claim at some point in the 
future, he is free to do so.


FINDINGS OF FACT

1.  In January 1998, the Board denied service connection for 
a psychiatric disorder.  The veteran and his accredited 
representative were provided with copies of the Board's 
decision.  

2.  None of the evidence received since 1998 is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for a psychiatric disorder.

3.  A May 1984 rating decision denied service connection for 
pes planus with callosities.  The veteran was notified of 
that decision in May 1984 and did not appeal. 

4.  None of the evidence received since 1984 is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for a right foot disorder to include pes planus 
with callosities.

5.  A chronic skin disorder was not shown during active 
service or at any time thereafter.  

6.  Chronic irritable bowel syndrome was not manifested 
during active service or for many years thereafter.  The 
veteran's chronic irritable bowel syndrome has not been 
objectively shown to have originated during active service.  




CONCLUSIONS OF LAW

1.  The January 1998 Board decision denying service 
connection for a psychiatric disorder is final.  New and 
material evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for this condition has not 
been presented.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107, 
5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2000); 38 C.F.R. 
§§ 3.102, 3.159, 20.1105 (2008).  

2.  The May 1984 RO rating decision that denied service 
connection for pes planus with callosities is final.  New and 
material evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for this condition has not 
been presented. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107, 5108, 
7104 (West 2002);  38 C.F.R. § 3.156 (2000); 38 C.F.R. 
§§ 3.160(d), 20.201, 20.302 (1984 and 2008).

3.  A chronic skin disorder to include a bilateral hand rash 
was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303(d), 3.326(a) (2008).  

4.  Chronic irritable bowel syndrome was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303(d), 3.326(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's application to reopen his claims of entitlement to 
service connection for a psychiatric disorder and a chronic 
right foot disorder, and his claims for service connection 
for a chronic skin disorder and chronic irritable bowel 
syndrome, the Board observes that the RO issued VCAA notices 
to the veteran in June 2001, May 2003, April 2004, and 
October 2006 which informed him of the evidence generally 
needed to support an application to reopen a claim of 
entitlement to service connection, a claim for service 
connection, and the assignment of an effective date and 
evaluation for an initial award of service connection; what 
actions he needed to undertake; and how the VA would assist 
him in developing his application and claims.  

To the extent full and complete notification was not provided 
to the veteran until after the initial adjudication of his 
claims by the RO, this error was harmless, as the RO 
subsequently readjudicated each claim addressed below in 
supplemental statements of the case, most recently in 
September 2007.

The VA has attempted to secure all relevant documentation.  
The veteran was afforded multiple VA examinations for 
compensation purposes.  The examination reports are of 
record.  The veteran was afforded both a January 2005 hearing 
before a VA hearing officer and a November 2005 hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
The hearing transcripts are of record.  The veteran's appeal 
has been remanded to the RO for additional development.  He 
did not respond to the October 2006 request that he provide 
authorization to VA to request outstanding private medical 
records, so nothing further can be done in this respect.

Furthermore, with claims to reopen, such as the psychiatric 
and right foot claims in this case, VA's responsibility 
extends to requesting evidence from any new source identified 
by the claimant, and if that evidence is then not new and 
material, the claim is not reopened, and VA's duties have 
been fulfilled.  See, e.g., VBA Fast Letter 01-13 
(February 5, 2001).  VA does not have a duty to provide the 
veteran a VA examination if the claim is not reopened.  The 
VCAA explicitly stated that, regardless of any assistance 
provided to the claimant, new and material evidence must 
still be submitted to reopen a claim.  38 U.S.C. § 5103A(f) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2008).  As 
discussed in greater detail above, in this case, the RO 
complied with VA's notification requirements and informed the 
veteran of the information and evidence needed to 
substantiate these claims.  Since no new and material 
evidence has been submitted in conjunction with the recent 
claims, an examination is not required. 

All relevant facts have been developed to the extent 
possible.  There remains no issue as to the substantial 
completeness of the veteran's claims.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2008).  Any duty imposed on the VA, 
including the duty to assist and to provide notification, has 
been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent 
v. Nicholson, 20 Vet.App. 1 (2006); Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); petition for cert. filed, __ 
U.S.L.W.__ (U.S. Mar. 21, 2008) (No. 07A588).  


II.  Applications to Reopen

When a veteran requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  An 
adverse determination as to either question is appealable.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 20.1105 
(2008).  

A.  Prior Board Decision Denying Psychiatric Disorder

In January 1998, the Board denied service connection for a 
psychiatric disorder as a chronic acquired psychiatric 
disorder was not shown to have been manifested or to have 
otherwise originated during active service.  The veteran and 
his accredited representative were provided with copies of 
the Board decision.  


Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

The evidence considered by the Board in formulating its 
decision may be briefly summarized.  The veteran's service 
medical records make no reference to a chronic acquired 
psychiatric disorder.  The report of a March 1984 VA 
examination for compensation purposes states that the veteran 
complained of chronic depression.  He was diagnosed with an 
adjustment disorder with depressive features.  A December 
1992 private treatment record states that the veteran was 
being treated for anxiety and an asocial syndrome.  The 
report of a July 1997 VA examination for compensation 
purposes states that the veteran was diagnosed with a 
dysthymic disorder, a mixed personality disorder with 
schizoid and schizotypal traits, and polysubstance abuse in 
remission.  The examiner opined that the veteran's current 
psychiatric disorder was not causally related to his active 
service.  

New and Material Evidence

In 1999, the RO received the veteran's claim to reopen.  To 
reopen a claim which has been previously denied and which is 
final, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108.  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The claimant does not have to demonstrate 
that the new evidence would probably change the outcome of 
the prior denial.  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability.  Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence has been amended.  See 38 C.F.R. § 3.156(a) (2008).  
However, that amendment applies only to claims to reopen 
received on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(Aug. 29, 2001).  Since the claim was received before that 
date, the law in effect when the claim was filed is 
applicable.  That is the standard discussed above.

The evidence submitted since the January 1998 decision 
denying service connection for a psychiatric disorder 
includes VA examination and treatment records, the 
transcripts of the January 2005 hearing conducted before a VA 
hearing officer and the November 2005 hearing before the 
undersigned Veterans Law Judge sitting at the RO, and written 
statements from the veteran.  These records show continuing 
diagnoses of dysthymia and depression and the veteran's 
continued complaints of insomnia, anxiety, etc.  

The medical evidence submitted since the 1998 Board decision 
is new in that it was not previously of record.  It is 
necessary, therefore, to decide if this evidence is material.  
To be material, it must be (a) relevant in that it bears 
directly and substantially on the matter under consideration, 
and (b) so significant, either by itself or with other 
evidence, that it must be considered in order to fairly 
decide the claim.  See 38 C.F.R. § 3.156(a).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

As the veteran was notified in an October 2006 letter, the 
basis of the prior denial in 1998 was there was no evidence 
showing a psychiatric condition was incurred in service.  
There remains a lack of such evidence.  None of the new 
medical evidence shows, as a factual matter, that the veteran 
experienced psychiatric symptoms during service, and there is 
no medical opinion of record linking the post-service 
diagnoses to his military service.

As for lay statements, the veteran had alleged during a 1993 
hearing that he experienced psychiatric symptoms during 
service and that he was referred for consultation, which he 
did not complete.  Therefore, any allegations he has made in 
conjunction with the current petition to reopen that he 
experienced psychiatric symptoms during service are 
cumulative and duplicative of lay evidence previously 
considered and rejected.

The representative also argues in connection with the 
petition to reopen that there is a relationship between the 
veteran's post-service psychiatric disorder and in-service 
exposure to various chemicals.  Such a theory of entitlement 
was expressly considered by the Board in the 1998 decision 
and rejected on the basis of medical opinion.  The 
representative's current arguments, standing alone, are 
simply insufficient to reopen the claim. 

Therefore, the factual and legal status of the claim now is 
essentially the same as in 1998.  There is a complete lack of 
medical evidence to indicate a relationship between the 
veteran's post-service psychiatric disorder and his period of 
service.  Where, as here, the determinative issue is one of 
medical diagnosis or causation, competent medical evidence is 
required.  Lay assertions are insufficient to reopen a claim 
under 38 U.S.C. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  There was no medical evidence in 1998 indicating 
that a psychiatric disorder was somehow related to or 
aggravated by the veteran's military service, and there 
remains a lack of such evidence.  Accordingly, the Board 
finds that the evidence received subsequent to January 1998 
is not new and material and does not serve to reopen the 
claim for service connection for a psychiatric disorder.  
Until the veteran meets his threshold burden of submitting 
new and material evidence in order to reopen his claim, the 
benefit of the doubt doctrine does not apply.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Prior RO Decision Denying Pes Planus with Callosities

In May 1984, the RO denied service connection for pes planus 
with callosities.  The RO reviewed the service medical 
records, which showed the following.  A March 1981 Air Force 
treatment record conveys that the veteran exhibited multiple 
callouses on both feet.  The military examiner reported that 
the veteran's feet were normal upon separation.  At the March 
1984 VA examination for compensation purposes, the veteran 
complained of "foot problems."  On examination of the right 
foot, the veteran exhibited multiple plantar callosities.  
The veteran was diagnosed with plantar callosities of the 
feet.  The claim was denied as not incurred in or aggravated 
by service.  The veteran was notified of the decision in May 
1984, but no disagreement was expressed.  That decision is, 
therefore, final. 

New and Material Evidence

The current petition to reopen was filed prior to the 
regulation amendment, so the same new and material standard 
discussed above is applied here.

The new medical evidence shows the veteran's continued 
complaints of foot pain and, sometimes, painful right foot 
lesions.  The veteran was diagnosed with right lateral foot 
hyperkeratotic lesions and a right foot Tailor's bunion by a 
private physician in 1995.  At a July 1998 VA examination for 
compensation purposes, the veteran was diagnosed with a 
normal right foot.  

A December 1998 private treatment record states that the 
veteran presented a history of flat foot at his physical 
examination for service separation.  He denied having any 
childhood foot disabilities.  The physician noted that the 
veteran was being followed for pes planus with plantar 
keratoses.  A May 2003 private treatment record states that 
the veteran complained of painful right foot callouses.  In 
October 2005, he underwent surgery for removal of a soft 
tissue mass from the ankle. 

At the January 2005 hearing before a VA hearing officer, the 
veteran testified that he had developed a bilateral foot 
disorder during active service as the result of the boots 
which he was issued.  At a May 2005 VA examination for 
compensation purposes, the examiner observed that the 
veteran's right foot was "within normal limits."  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  However, there continues to be a complete lack of 
medical evidence to indicate a relationship between the 
veteran's current right foot issues and his period of 
service.  Where, as here, the determinative issue is one of 
medical diagnosis or causation, competent medical evidence is 
required.  Lay assertions are insufficient to reopen a claim 
under 38 U.S.C. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  Therefore, his assertions concerning his boots 
during service are simply not persuasive evidence.  
Accordingly, the Board finds that the evidence received 
subsequent to May 1984 is not new and material and does not 
serve to reopen the claim for service connection for a right 
foot disorder to include pes planus and callosities.  Until 
the veteran meets his threshold burden of submitting new and 
material evidence in order to reopen his claim, the benefit 
of the doubt doctrine does not apply.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

III.  Service Connection for Chronic Skin Disorder

The veteran's service medical records make no reference to a 
chronic skin disorder.  His service personnel records reflect 
that he underwent Air Force training in nickel cadmium 
battery operations, service, and repairs.  

In his August 1995 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran advanced that service 
connection was warranted for "a rash on the top of his 
hands."  

An April 2003 treatment record from Dr. A. conveys that the 
veteran was diagnosed with facial dermatitis.  

At the January 2005 hearing before a VA hearing officer, the 
veteran testified that he suffered from peeling skin on the 
top of his hands every summer.  He believed that the 
condition was the result of his exposure to battery acid 
during active service.  

At a March 2005 VA examination for compensation purposes, the 
veteran complained of peeling skin on his hands during the 
summer.  On examination, the veteran exhibited normal skin on 
his hands.  The veteran was diagnosed with "history of hand 
rash, not active now."  

At the November 2005 hearing before the undersigned Veterans 
Law Judge sitting at the RO, the veteran testified that he 
spilled battery acid on the tops of his hands during active 
service.  He stated that he experienced peeling of the skin 
on the tops of his hands every summer after his exposure to 
battery acid.  The veteran reported that he received ongoing 
treatment for his bilateral hand skin disorder.  

The veteran advances on appeal that he sustained a chronic 
skin disorder manifested by peeling skin on the tops of his 
hands during the summer due to his inservice exposure to 
battery acid.  A chronic skin disorder was not objectively 
manifested during active service or at any time thereafter.  
In the absence of evidence of current disability, there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

While he is competent to state that he spilled battery acid 
on his hands during active service, he is not competent to 
state that he has a chronic skin disorder as the result of 
such trauma.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, service connection for a chronic skin 
disorder to include a bilateral hand rash is denied.  

IV.  Service Connection for Chronic Irritable Bowel Syndrome

The veteran's service medical records make no reference to 
chronic irritable bowel syndrome.  Private clinical 
documentation dated in December 1996 and April 1997 reflects 
that the veteran was being treated for irritable bowel 
syndrome.  
At the January 2005 hearing before a VA hearing officer, the 
veteran testified that he suffered from an episode of 
ptomaine poisoning during basic training.  He thereafter 
experienced a chronic bowel disorder.  

A November 2005 treatment record from Dr. A. reflects that 
the veteran was diagnosed with irritable bowel syndrome.  

At the November 2005 hearing before the undersigned Veterans 
Law Judge sitting at the RO, the veteran reiterated that he 
had sustained ptomaine poisoning during active service and 
subsequently developed a chronic bowel disorder.  

Chronic irritable bowel syndrome was not shown during active 
service or for many years thereafter.  The first clinical 
documentation of irritable bowel syndrome is dated in 
December 1996, some 14 years after service separation.  No 
competent medical professional has attributed the veteran's 
chronic irritable bowel syndrome to active service.

The veteran asserts that he sustained chronic irritable bowel 
syndrome as the result of an episode of ptomaine poisoning 
during basic training.  The veteran's claim is supported 
solely by his own testimony and written statements.  Such 
evidence is insufficient to establish an etiological 
relationship between the veteran's current irritable bowel 
syndrome and active service.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Therefore, the Board concludes that a 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for chronic irritable 
bowel syndrome.  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for a psychiatric disorder is denied.  

The veteran's application to reopen his claim of entitlement 
to service connection for a chronic right foot disorder to 
include pes planus and plantar callosities is denied.  

Service connection for a chronic skin disorder to include a 
bilateral hand rash is denied.  

Service connection for chronic irritable bowel syndrome is 
denied.  



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


